Citation Nr: 0211905	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for hypermobile 
left ankle due to chronic strains, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for hypermobile 
right ankle due to chronic strains, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 until July 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Louisville, Kentucky, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The appellant's left ankle disability is characterized by 
reported pain, weakness and swelling; objective findings 
reveal mild swelling and moderate limitation of motion, 
without evidence of pain on motion.  

3. The appellant's right ankle disability is characterized by 
reported pain, weakness and swelling; objective findings show 
mild swelling, moderate limitation of motion and pain on 
motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for hypermobile left ankle due to chronic strains 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2001).

2. The schedular criteria for an evaluation in excess of 10 
percent for hypermobile right ankle due to chronic strains 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a,, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran was first granted service connection for left and 
right ankle conditions in a June 1993 rating decision.  At 
that time, both conditions were assigned noncompensable 
evaluations.  The veteran initiated an appeal, which 
culminated in a Board decision in February 1996.  In that 
decision, the veteran's disability evaluations for each ankle 
were increased to 10 percent disabling.  A March 1996 rating 
decision effectuated that increase.  

In a statement dated June 1998, the veteran contended that 
his left and right ankle conditions warranted an increased 
rating.  A VA examination was conducted in August 1998, and 
on the basis of that assessment, the RO denied the request 
for an increase in a February 1999 rating decision.  The 
veteran disagreed with that determination and initiated an 
appeal.    

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA provisions in a 
May 2001 letter to the veteran.  Thus, the veteran has been 
put on notice as to the new requirements regarding the duty 
to notify and the duty to assist.  In this context, the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in May 
1999 and supplemental statements of the case issued in 
December 1999 and September 2001.  With regard to the duty to 
notify, he was advised in May 2001 as to what evidence or 
information the VA still required from him to substantiate 
his claim, including his authorization for release of 
documents.  He was informed that VA would obtain the 
additional information or evidence, or he could submit the 
information or evidence himself.  Thus, the duty to notify 
the claimant of what information or evidence he must supply 
and what information or evidence VA would obtain has been 
satisfied.  

Further regarding the VCAA, the Board finds that the RO also 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  For 
example, in May 2001 the RO requested all VA outpatient 
treatment reports beginning from December 1999.  As a result 
of that request, such evidence is now associated with the 
claims file.  Also of record are additional VA outpatient 
treatment reports dated from February 1995 through July 1998 
and from January 1999 through June 1999.  Moreover, VA 
examinations performed in August 1998 and April 2000 are of 
record.  Also included in the claims file is a May 1996 
statement from the veteran's wife.  Finally, a transcript of 
the veteran's June 1999 personal hearing is of record.

A February 2000 report of contact indicates that the RO was 
to contact the veteran and request a copy of his sick leave 
record from his employer.  A March 2000 statement from the 
veteran demonstrates that such a request was made, as the 
veteran responded by stating that his employer did not 
maintain any such records.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any further 
notice about how the responsibilities are divided between VA 
and the claimant in obtaining evidence is now moot.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).




Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran was examined by VA in August 1998.  At that time, 
he complained of intermittent swelling in both ankles, along 
with a constant aching pain.  He reported that the pain was 
worse when he was on his legs and performing weight-bearing 
activities.  He stated that the pain radiated to his knees.  
The veteran further described his pain as being on the inside 
of his ankles, rather than the outside.  He also complained 
of intermittent pain in the arch of his feet.  The veteran 
reported that at times his ankles turn out, leading to a 
fall.  He stated that such falls occurred approximately twice 
a year.  The veteran remarked that he has to be extremely 
careful when walking on uneven terrain and while performing 
tasks at his job as a trucker.  Specifically, the veteran 
reported that his job entailed unloading merchandise off the 
truck beds.  He stated that he wore heel pads and a sports 
brace while working.  The veteran reported that he missed 
less than five days of work due to ankle discomfort in the 
past year.   He added that, on occasion, using the gas pedal 
would cause pain to his ankles.  At home, the veteran stated 
that he was capable of performing all activities, including 
yard work.  He was not able to participate in sports.  

Upon physical examination, the veteran walked unassisted with 
a steady gait.  The ankles showed no edema, redness or 
tenderness to palpation.  The veteran could toe-walk, heel-
walk and squat in an area of 15 feet in the room.  When asked 
to toe rise, he complained of pain in both ankles after 
approximately five repetitions.  He stated that his ankles 
felt as though they were about to "give out."  

Regarding range of motion, the following findings were made 
as to the right ankle: dorsiflexion from 0 to 10 degrees, 
active, 0 to 15 degrees, passive, and 0 to 10 degrees with 
mild resistance; plantar flexion from 0 to 70 degrees active, 
0 to 70 degrees passive, and 0 to 50 degrees with resistance; 
inversion from 0 to 25 degrees; and eversion from 0 to 15 
degrees.  

Regarding range of motion, the following findings were made 
as to the left ankle: dorsiflexion from 0 to 10 degrees, 
active, 0 to 15 degrees, passive, and 0 to 10 degrees with 
mild resistance; plantar flexion from 0 to 70 degrees active, 
0 to 70 degrees passive, and 0 to 50 degrees with resistance; 
inversion from 0 to 35 degrees; and eversion from 0 to 20 
degrees.

In addition to the range of motion findings detailed above, 
increased laxity of the anterior talofibular and calcaneal 
fibular ligaments was noted as to both feet.  The veteran was 
diagnosed with status post chronic strain, left ankle, with 
recurrent instability, and status post chronic sprains, right 
ankle with instability.

VA outpatient treatment reports reveal further complaints of 
bilateral ankle pain.  A report dated January 1999 noted that 
the veteran's pain increased when he was driving.  The ankle 
was found to be stable at drawer.  The impression was 
multiple ankle sprains.  A June 1999 report indicated that, 
on a scale of 1 to 10, the veteran rated his ankle pain as a 
"6."  The veteran reported that while he felt pain all day, 
it was worse in the evenings. He stated that he wore a right 
ankle brace at work.  He further reported that Motrin and 
Tylenol no longer alleviated his ankle pain.  He gave a 
history of his ankles giving out.   Objectively, the veteran 
had considerable inflammation present.  The examiner 
prescribed some changes in medication, which tripled his 
prior dosage.

Also in June 1999, the veteran testified at a personal 
hearing before the RO.  He stated that he wore braces on each 
ankle.  The right one he wore constantly, while the left one 
he wore on an "as needed" basis.  He reported that he used 
heat packs for his ankle pain.  He further indicated that, as 
a result of his bilateral ankle problems he changed his 
position at work.  He stated that he lost approximately $200 
a week as a result of this occupational adjustment.  
Regarding his symptomatology, the veteran stated that he felt 
a constant ache in both ankles.  He commented that his motion 
was not limited, but that he had an excess of motion, as his 
ankles were very loose.  He stated that he treated his pain 
with Motrin and Tylenol.     

X-rays taken in January 1999 showed normal bilateral ankles 
with no change since December 1997.     

Clinical observations in a December 1999 report included 
negative drawer and painful plantar flexion.  The diagnosis 
was multiple ankle sprains.

A VA treatment report dated February 7, 2000, indicates 
further bilateral ankle complaints.  The clinical assessment 
was negative for motor deficit, Tinnel's sign, joint 
tenderness, instability, subluxation or crepitus.  He had a 
negative drawer sign and good subtalar motion.  No 
degenerative joint disease was found.  A February 14, 2000, 
report noted swelling in both ankles.  The report of the 
veteran's medical history noted that his pain limited his 
activities.  

A March 2000 VA treatment report noted mild pain behind the 
lateral malleolus, left ankle.  Mild tendonitis of the left 
lower extremity was also noted.  

In April 2000, the veteran was examined by VA.  The report of 
examination noted that recent x-rays taken in February 2000 
showed a spur of the left calcaneus.  The bones and joints 
were otherwise normal.  Additionally, a March 2000 MRI scan 
noted a small amount of ankle effusion on the right.  

Upon examination in April 2000, the veteran presented with 
complaints of bilateral ankle pain, worse in the right ankle.  
The pain was present in the "whole ankle," and was mild to 
moderate in intensity.  For about 3 to 5 hours each day, one 
ankle would become severely painful.  The pain often made it 
difficult to sleep at night.  The veteran stated that his 
bilateral ankle pain was exacerbated by sitting, standing or 
walking.  The veteran also complained of weakness, stating 
that his ankles tended to buckle.  He experienced ankle 
swelling "all the time."  On occasion, the swelling would 
intensify.  The veteran stated that his medication was not 
helping very much to ease his discomfort.  The examiner 
indicated that the veteran wore elastic ankle braces that 
lace up.  The veteran did not make use of corrective shoes or 
a cane.  

Regarding the impact of his bilateral ankle condition on his 
ability to work, the April 2000 examination report noted 
that, over the past year, the veteran lost approximately 25 
days of work due to his pain and due to doctor's 
appointments.  The veteran was able to stand for 15 to 20 
minutes, could climb stairs slowly, though he did not do that 
activity frequently.  The veteran was no longer able to play 
baseball, basketball or run.  

Objective range of motion findings at the April 2000 
examination were as follows: dorsiflexion, from 0 to 10 
degrees, bilateral, and plantar flexion, from 0 to 30 
degrees, right, with pain, and 0 to 45 degrees, left, with no 
pain.  The veteran had inversion from 0 to 35 degrees, right, 
and 0 to 30 degrees, left.  Drawer signs were negative.  Both 
ankles appeared mildly swollen.  Mild tenderness was noted on 
the plantar surface of the right foot.  The veteran's gait 
showed a mild limp of the right leg.  He appeared to be in 
pain when stepping on his right foot.  The veteran was able 
to rise to his toes and to his heels.  He was diagnosed with 
chronic sprains of the right and left ankles and intermittent 
pain of the right foot with possible tenosynovitis.  

A May 2000 VA treatment report reflected the veteran's 
complaints that his bilateral ankle pain made it difficult to 
fall asleep.  He stated that the pain was progressively 
worsening.  He stated that, in the past, he only experienced 
pain upon weight bearing, but the pain had become constant.  
He reported that the pain could radiate all the way to the 
knee.  Standing and walking precipitated ankle pain.  It was 
indicated that the veteran wore lace-up ankle supports.  
Objectively, peroneal tenderness was noted.  There was also 
tenderness around the lateral malleoli.  The assessment was 
peroneal strain, chronic strain and tendonitis.

In a September 2000 VA treatment report, the veteran reported 
pain on the inside of his right ankle.  Mild pain behind the 
medial malleolus was noted.  Mild plantar fasciitis was also 
noted.  

Analysis  

As noted previously, the veteran is presently assigned 10 
percent ratings for left and right ankle disabilities 
pursuant to Diagnostic Code 5271.  Under that Code section, 
concerning limited motion of the ankle, a 10 percent 
disability rating is warranted for moderate limitation of 
motion of the ankle and a 20 percent disability rating is 
warranted for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  

In applying Diagnostic Code 5271, the Board observes that the 
words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities. "Moderate" is defined as 
"of average or medium quality, quality or extent."  Webster's 
II New Riverside University Dictionary (1988) at 761.  
"Marked" is defined as "noticeable."  Id. at 727.

The Board further observes that full range of motion of the 
ankle is measured from zero to 20 degrees in dorsiflexion, 
and zero to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, 
Plate II (2001).

Upon review of the evidence of record, the Board concludes 
that the veteran's left and right ankle conditions have not 
been shown to be marked in severity such as to warrant the 
next-higher rating of 20 percent under Diagnostic Code 5271.  
The reasons and bases underlying this conclusion will be 
detailed below.

A review of the medical evidence reveals that in August 1998, 
the veteran was found to have a steady gait, and both ankles 
were free of edema, redness and tenderness to palpation.  The 
veteran could toe-walk, heel-walk and squat in an area of 15 
feet in the room.  Additionally, range of motion findings did 
not reveal marked limitation, as judged in relation to the 
standard set forth in C.F.R. § 4.71, Plate II.  In January 
1999 the veteran had a stable drawer as to both ankles, and 
x-rays taken at that time showed no abnormalities.  In 
December 1999 the veteran was again found to have a negative 
drawer, both ankles.  In February 2000, a clinical evaluation 
was negative for motor deficit, Tinnel's sign, joint 
tenderness, instability, subluxation or crepitus.  The 
veteran had a negative drawer sign and good subtalar motion.  
Finally, upon VA examination in April 2000 the veteran had 
negative drawer signs, and his range of motion findings did 
not demonstrate marked limitation of motion, as compared to 
the normal ranges set for under C.F.R. § 4.71, Plate II.  The 
veteran did have swelling in his ankles, and well as 
tenderness on the right plantar foot, but both conditions 
were described as "mild."  Additionally, in April 2000, the 
veteran was found to ambulate with a mild limp.  Finally, in 
a September 2000, the veteran had pain behind the medial 
malleolus, and plantar fasciitis, both described as "mild."

The above evidence demonstrates that in many regards, the 
veteran's left and right ankles were normal, or exhibited 
only mild to moderate symptomatology.  The Board acknowledges 
that the medical evidence also reveals less favorable 
findings pertaining to the bilateral ankles.  For example, in 
August 1998, the veteran noted that about twice a year his 
ankles would give in, causing him to fall.  Also in August 
1998, the veteran complained that his ankles felt as though 
they were about to "give out" after performing five toe 
rises.  Moreover, a June 1999 VA treatment report noted 
considerable inflammation in both ankles.  Swelling was again 
noted in a February 2000 report.  In May 2000, peroneal 
tenderness and tenderness around the lateral malleoli was 
noted.  However, despite these entries in the various 
treatment records, the veteran's overall disability picture 
most nearly approximates the present 10 percent rating under 
Diagnostic Code 5271.  Of all the entries, only the February 
2000 report's mention of "considerable swelling" appears to 
approximate "marked" disability.  The remaining objective 
evidence of pain, weakness, tenderness and swelling does not 
establish marked disability, especially when viewed in 
conjunction with the numerous clinical findings of normal or 
only mild symptomatology in the ankles, including January 
1999 x-ray reports and range of motion findings noted in 
December 1998 and April 2000.  

The Board is also cognizant of the veteran's numerous 
subjective complaints concerning his left and right ankle 
disabilities.  In June 1999, he indicated that, on a scale of 
1 to 10, his ankle pain rated a 6.  He reported that he felt 
pain all day and that it worsened in the evenings.  
Furthermore, at his April 2000 VA examination, the veteran 
stated every day he would experience approximately 3 to 5 
hours of severe pain in one ankle.  He stated that the pain 
was keeping him awake at night and that his medication was 
not helping very much to ease his discomfort.  At that time, 
the veteran also complained of weakness and constant swelling 
in both ankles.  While these complaints are suggestive of a 
severe or "marked" bilateral ankle condition, they are 
outweighed by objective medical evidence that, on the whole, 
and as explained above, fails to establish such a pronounced 
level of disability.   

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the file is replete with subjective 
complaints of pain and weakness.  The veteran stated that he 
could stand for 15 to 20 minutes, and could only climb stairs 
slowly.  The veteran further stated that his left and right 
ankle disabilities precluded him from participating in 
sports.  He added that the pain interferes with his sleep, 
and that medications did not alleviate the discomfort.  He 
reported that he wore a brace while at work.  However, 
despite these subjective complaints, the objective evidence 
of record does not establish functional loss to warrant an 
increased rating based on the principles articulated in 
38 C.F.R. §§ 4.40, 4.45, 4.59 or DeLuca.  

In arriving at the above conclusion, the Board acknowledges 
an April 2000 finding of pain on plantar flexion of the right 
ankle.  However, the examiner did not express that the 
veteran suffered any additional limitation of function due to 
pain, fatigability, incoordination, pain on movement, and 
weakness.  The Board further acknowledges the additional 
findings made in April 2000, demonstrating that the veteran 
walked with a mild limp of the right leg.  That same 
examination report indicated that the veteran appeared to be 
in pain when stepping on his right foot.  However, aside from 
those isolated findings, the vast majority of the medical 
evidence failed to reveal functional limitation of the 
bilateral ankles.  Thus, the Board finds that the degree of 
pain and weakness objectively demonstrated in the record has 
been adequately contemplated in the present rating assignment 
of 10 percent under Diagnostic Code 5271 and that a higher 
disability evaluation is not warranted on this basis.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
disability evaluation for the veteran's left and right ankle 
disabilities.  In this vein, the Board notes that the 
evidence does not establish a finding of ankylosis.  
Therefore, Diagnostic Code 5270 is not for application.  
Furthermore, no other Diagnostic Codes are relevant to the 
veteran's bilateral ankle conditions.  

In summation, the evidence reveals hypermobile left and right 
ankles, that are consistent with the present ratings of 10 
percent under Diagnostic Code 5271.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

Finally, the Board acknowledges the veteran's statements, 
made in April 2000, that his bilateral ankle condition caused 
him to miss an estimated 25 days of work that past year.  The 
Board also is cognizant of the veteran's testimony, given at 
his June 1999 personal hearing, stating that his bilateral 
ankle condition required him to change positions in his 
employment as a trucker, costing him about $200 weekly.  
However, the Board finds that overall, the evidence does not 
reflect that the veteran's has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

An increased evaluation for hypermobile left ankle due to 
chronic strains, currently evaluated as 10 percent disabling, 
is denied.

An increased evaluation for hypermobile right ankle due to 
chronic strains, currently evaluated as 10 percent disabling, 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

